Citation Nr: 0032362	
Decision Date: 12/12/00    Archive Date: 12/20/00

DOCKET NO.  99-09 830	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from August 1969 to April 
1971.  

This appeal came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
RO.  

The Board notes that the veteran failed to appear for a 
hearing before a Veterans Law Judge scheduled at the RO in 
October 2000.  

The Board notes that 38 U.S.C. § 5107, was amended, effective 
on October 30. 2000, to eliminate the well-grounded claim 
requirement.  It was amended to provide that the Secretary 
shall provide a medical examination when such examination may 
substantiate entitlement to the benefits sought.  The 
Secretary may decide a claim without providing assistance 
under this subsection when no reasonable possibility exists 
that such assistance will aid in the establishment of 
entitlement.  See Floyd D. Spence National Defense 
Authorization Act for FY 2001, Pub. L. No. 106-398, § 1611 
(2000) (to be codified at 38 U.S.C.A. § 5107(a)).  



FINDING OF FACT

The veteran is currently not shown to have impaired hearing 
which is considered to be a disability for VA compensation 
purposes.  



CONCLUSION OF LAW

The claim of service connection for bilateral hearing loss 
must be denied by operation of law. 38 U.S.C.A. §§ 1110, 
5107, 7104 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.385 (1999).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  If the disorder is a chronic disease, 
service connection may be granted if manifest to a degree of 
10 percent within the presumptive period; the presumptive 
period for organic diseases of the nervous system is one 
year.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000 or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000 or 4000 Hertz are 26 decibels or 
greater; or when the speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  

A report of an audiometric examination performed as part of 
the VA examination in October 1997 recorded pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
35
20
25
30
LEFT
15
25
20
15
25

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 percent in the left ear.  
The examiner concluded that the audiologic findings indicated 
normal hearing sensitivity for adjudication purposes, 
bilaterally.

In this case, the evidence of record shows that the veteran 
does not have a current hearing disability for VA 
compensation purposes.  The United States Court of Appeals 
for Veterans Claims has held that where the law, and not the 
evidence is dispositive, a claim should be denied because of 
the absence of legal merit or the lack of entitlement under 
the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

The Board notes that the veteran has contended that a VA 
hearing examination in 1997 showed that he had hearing loss.  
However, as noted, he has not provided any medical evidence 
to show that he has a hearing disability in either ear for VA 
purposes.  

Consequently, the claim of service connection for bilateral 
hearing loss must be denied by operation of law.  



ORDER

Service connection for bilateral hearing loss is denied.  



		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals



 

